DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on February 25, 2022 is acknowledged.
	Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/2022.

Drawings
The drawings are objected to because:
Element 10 is in Fig. 1B, but not in the specification.
Element G is in Fig. 6A, but not in the specification.
Element 308 is in Fig. 9B, but not in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities:
Regarding claim 12, the term “whereinthe” should be phrase “wherein the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 9-10, a “frame-shaped leg portion” should be further described in the claims as a frame-shaped leg portion does not have a definite shape or structure.
	Regarding claims 9-10, a “leg portion” should be further described in the claims as a leg portion does not have a definite shape or structure.
	Regarding claims 9-10, an “intermittent portion” should be further described in the claims as an intermittent portion does not have a definite shape or structure.
Dependent claims 10-11 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 2009/0093374) in view of Arai (US 2015/0246353).
Suh discloses a liquid feeding device (paragraph [0035]; Figs. 1-5, element 100 “cell analysis chip”) capable of forming a closed space (paragraph [0035]; Fig. 6d, element 50) between the liquid feeding device (paragraph [0035]; Fig. 6d, element 30) and an upper surface of a chip (paragraph [0035]; Fig. 6d, combined elements 10 and 20) and on which at least one well is formed (paragraph [0035] and [0037]; Fig. 6d, element 22 “well structure”) for storing a fine particle (paragraph [0037] “target cells into the well structure individually”), the liquid feeding device (paragraph [0035]; Figs. 1-5, element 100 “cell analysis chip”) comprising: an introduction portion (paragraph [0044]; Figs. 1-5, element 32) disposed on one end side of the liquid feeding device (paragraph [0035]; Figs. 1-5, element 100 “cell analysis chip”), and configured to introduce a liquid (paragraph [0033]; Fig. 2) into the closed space (paragraph [0035]; Fig. 6d, element 50); a discharge portion (paragraph [0044]; Figs. 1-5, element 34) disposed on another end side of the liquid feeding device (paragraph [0035]; Figs. 1-5, element 100 “cell analysis chip”), and configured to discharge (paragraph [0054]) the liquid supplied into the closed space (paragraph [0035]; Fig. 6d, element 50); and an upper wall provided (annotated Fig. 2) so as to oppose the upper surface of the chip (paragraph [0035]; Fig. 6d, combined elements 10 and 20), and configured to define the closed space (paragraph [0035]; Fig. 6d, element 50).

    PNG
    media_image1.png
    261
    458
    media_image1.png
    Greyscale

Annotated Suh, Fig. 2

Suh does not disclose wherein the upper wall has an inclined surface which is provided such that a gap formed between the inclined surface and the chip is reduced from an introduction portion side toward a discharge portion side.
Arai discloses wherein the upper wall has an inclined surface (Fig. 8, part 3, element 31) which is provided such that a gap (Fig. 8, part 3, arrow) formed between the inclined surface (Fig. 8, part 3, element 31) and the chip is reduced (Fig. 8, part 3) from an introduction portion side (paragraphs [0091]-[0092]; Fig. 8, part 3 “sample liquid … injected between the microchannel chip 1 … and the cover plate 31”) toward a discharge portion side (paragraphs [0091]-[0092]; Fig. 8, part 3, element 34).
In the analogous art of microchannels for microparticle separation, it would have been obvious to one skilled in the art before the effective filing date to modify the upper wall of Suh with the inclined upper wall of Arai in order to reduce the suction force at the outlet (Arai, paragraph [0093]).

    PNG
    media_image2.png
    129
    196
    media_image2.png
    Greyscale

Arai, Fig. 8, part 3

Regarding the phrase “for storing a fine particle”, a preamble merely indicates the intended use of the apparatus and does not add structural limitations to the claims. MPEP § 2111.02(II). Because the apparatus teaches all the structural limitations claimed, it would be capable of being used “for storing a fine particle”. Applicant is also reminded that the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	Regarding claim 2, Suh discloses that a closed flow path of a liquid (Fig. 2, arrow) which flows from the introduction portion side (paragraph [0044]; Figs. 1-5, element 32) toward the discharge portion side (paragraph [0044]; Figs. 1-5, element 34) is formed in the closed space (paragraph [0035]; Fig. 6d, element 50).
	Regarding claim 3, Suh discloses that the closed flow path (Fig. 2, arrow) generates a liquid flow (Fig. 2, arrow), a surface from an upper wall (annotated Fig. 2), and an upper surface of the chip (annotated Fig. 2).
Suh does not disclose that the closed flow path generates a liquid flow which flows from the inclined surface toward the upper surface of the chip.
Arai discloses that the closed flow path (paragraph [0093] “closed channel system”) generates a liquid flow (Fig. 8, part 3, arrow) which flow from the inclined surface (Fig. 8, part 3, element 31) toward (inherent in the shape of the fluid flow in the inclined flow path) the upper surface of the chip (Fig. 8, part 3, element 1).
	In the analogous art of microchannels for microparticle separation, it would have been obvious to one skilled in the art before the effective filing date to modify the upper wall of Suh with the inclined upper wall of Arai in order to reduce the suction force at the outlet (Arai, paragraph [0093]).
	Regarding claim 4, Suh discloses a surface from an upper wall (annotated Fig. 2), the upper surface of the chip (annotated Fig. 2), a cross-sectional area (inherent to a closed space) of the closed space (paragraph [0035]; Fig. 6d, element 50), the introduction portion side (paragraph [0044]; Figs. 1-5, element 32), and the discharge portion side (paragraph [0044]; Figs. 1-5, element 34).
Suh does not disclose that the inclined surface is a tilted surface having a gradient with respect to the upper surface of the chip, and a cross-sectional area of the closed space in a direction perpendicular to a tilt direction of the tilted surface is gradually reduced from the introduction portion side toward the discharge portion side.
	Arai discloses that the inclined surface (Fig. 8, part 3, element 31) is a tilted surface (Fig. 8, part 3, element 31) having a gradient with respect to the upper surface of the chip (Fig. 8, part 3, element 1), and a cross-sectional area (inherent to a closed space) of the closed space (paragraph [0093] “closed channel system”) in a direction perpendicular to a tilt direction of the tilted surface is gradually reduced (Fig. 8, part 3) from the introduction portion side (paragraphs [0091]-[0092]; Fig. 8, part 3 “sample liquid … injected between the microchannel chip 1 … and the cover plate 31”) toward a discharge portion side (paragraphs [0091]-[0092]; Fig. 8, part 3, element 34).
	In the analogous art of microchannels for microparticle separation, it would have been obvious to one skilled in the art before the effective filing date to modify the upper wall of Suh with the inclined upper wall of Arai in order to reduce the suction force at the outlet (Arai, paragraph [0093]).
	Regarding claim 5, Suh discloses that the chip (paragraph [0035]; Fig. 6d, combined elements 10 and 20) has a plurality of wells (paragraph [0035] and [0037]; Fig. 6d, element 22 “well structure”) arranged in an aligned manner (Figs. 7-8 and 13-18) on the upper surface of the chip (annotated Fig. 2).
	Suh does not disclose that the inclined surface is formed at a position which corresponds to all of the plurality of wells as viewed in a plan view.
Arai discloses that the inclined surface (Fig. 8, part 3, element 31) is formed at a position which corresponds to all of the plurality of wells (paragraph [0058]; Fig. 1, element 3, capture portions) as viewed in a plan view (Fig. 7).
	In the analogous art of microchannels for microparticle separation, it would have been obvious to one skilled in the art before the effective filing date to modify the upper wall of Suh with the inclined upper wall of Arai in order to reduce the suction force at the outlet (Arai, paragraph [0093]).
	Regarding claim 6, Suh discloses that the introduction portion has: a supply port (paragraph [0050] “inlet 32”) into which a liquid is supplied from an outside (paragraph [0050]); a chamber (Fig. 12; paragraph [0083]) which is coupled to the supply port (paragraph [0050] “inlet 32”), and which extends in a width direction (annotated Fig. 12, chamber is circular and has a width) of the closed space (paragraph [0035]; Fig. 6d, element 50) as viewed in a plan view and a first slit portion (annotated Fig. 12, line connecting the chamber and the closed space) which makes the chamber and the closed space communicate with each other (annotated Fig. 12, line connecting the chamber and the closed space), and which extends along the width direction (annotated Fig. 12, line has a width) of the closed space (paragraph [0035]; Fig. 6d, element 50) as viewed in a plan view (annotated Fig. 12 shows a perspective view of the plan view equivalent of Suh’s invention).

    PNG
    media_image3.png
    674
    897
    media_image3.png
    Greyscale

Annotated Suh, Figures 11-12

In addition, the claim limitations concerning the width direction are obvious under MPEP § 2144.04(IV)(A), which states that “where the only difference between the prior art and the claims was a recitation of relative dimensions … [and the claimed device] would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”.
	Regarding claim 7, Suh discloses the first slit portion (annotated Figs. 11-12) and the closed space (paragraph [0035]; Fig. 6d, element 50).
Suh does not disclose that a height of the first slit portion is set smaller than a maximum height of the closed space.
However, the claim limitation concerning the relative heights is obvious under MPEP § 2144.04(IV)(A), which states that “where the only difference between the prior art and the claims was a recitation of relative dimensions … [and the claimed device] would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”.
Regarding claim 8, Suh discloses the discharge portion has: a discharge port (annotated Figs. 11-12) which is coupled to the closed space (paragraph [0035]; Fig. 6d, element 50); and
a second slit portion (annotated Figs. 11-12) which is formed between the closed space (paragraph [0035]; Fig. 6d, element 50) and the discharge port (annotated Figs. 11-12).
Suh does not disclose a second slit portion which extends upward from the closed space.
Arai discloses a second slit portion (paragraph [0091]; Fig. 8, part 3, element 33) which extends upward from the closed space (paragraph [0093]).
In the analogous art of microchannels for microparticle separation, it would have been obvious to one skilled in the art before the effective filing date to modify the channel of modified Suh with the second slit portion of Arai in order to have a slit that would be capable of using a suction device in combination with the slit (Arai, paragraph [0096]).
In addition, regarding the limitation “a second slit portion which extends upward from the closed space”, this second slit portion would be duplication of an outlet on the microwell chip. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B).
Regarding the limitation “and through which a liquid in the closed space is discharged to an outside”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Suh would be fully capable of operating in this manner given the outlet of the microfluidic device.
Regarding claim 9, Suh discloses a frame-shaped leg portion (Fig. 6d, element 30, “polymer mold”) which abuts on the upper surface of the chip (annotated Fig. 2), and which is provided so as to surround the closed space (paragraph [0035]; Fig. 6d, element 50), wherein the frame-shaped leg portion includes: a pair of side leg portions (Fig. 6d, element 30, “polymer mold”) disposed on both sides of the closed space (paragraph [0035]; Fig. 6d, element 50) along a direction from the introduction portion side (paragraph [0044]; Figs. 1-5, element 32) toward the discharge portion side (paragraph [0044]; Figs. 1-5, element 34); and an introduction-side leg portion (Fig. 6d, element 30, “polymer mold”) disposed on the introduction portion side (paragraph [0044]; Figs. 1-5, element 32), and an intermittent portion (annotated Figs. 1-5, element 30, “polymer mold”) is formed in the discharge portion side (paragraph [0044]; Figs. 1-5, element 34) of the frame-shaped leg portion (Fig. 6d, element 30, “polymer mold”).
	Regarding claim 10, Suh discloses the intermittent portion (annotated Figs. 1-5, element 30, “polymer mold”) formed in the frame-shaped leg portion (Fig. 6d, element 30, “polymer mold”) forms the discharge port (paragraph [0044]; Figs. 1-5, element 34), and the discharge port (paragraph [0044]; Figs. 1-5, element 34) is provided between the pair of side leg portions (Fig. 6d, element 30, “polymer mold”).

    PNG
    media_image4.png
    202
    441
    media_image4.png
    Greyscale

Annotated Suh, Fig. 1

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 2009/0093374) in view of Arai (US 2015/0246353) as applied to claim 10, further in view of Park (“High-throughput single-cell quantification using simple microwell-based cell docking and programmable time-course live-cell imaging”).
Regarding claim 11, Suh discloses the liquid feeding device (paragraph [0035]; Figs. 1-5, element 100 “cell analysis chip”); the upper surface of the chip (annotated Fig. 2); and the discharge portion side (paragraph [0044]; Figs. 1-5, element 34).
Suh does not disclose a pressing surface on a surface of the liquid feeding device which is not in contact with the chip, the pressing surface being capable of being pressed toward the upper surface of the chip, wherein the pressing surface is disposed on the discharge portion side. 
Park discloses a pressing surface (annotated Fig. 1c) on a surface of the liquid feeding device (annotated Fig. 1c) which is not in contact with the chip (annotated Fig. 1c), the pressing surface (annotated Fig. 1c) being capable of being pressed toward the upper surface of the chip (annotated Fig. 1c), wherein the pressing surface (annotated Fig. 1c) is disposed on the discharge portion side (annotated Fig. 1c).
In the analogous art of microfluidic platforms for single-cell quantification, it would have been obvious to one skilled in the art before the effective filing date to modify the liquid feeding device of Suh with the device of Park in order to help capture the cells in the microwells (Park, pg. 81, col. 1).

    PNG
    media_image5.png
    265
    449
    media_image5.png
    Greyscale

Annotated Park, Fig. 1c-1d

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 2009/0093374) in view of Arai (US 2015/0246353) as applied to claim 1, further in view of evidentiary reference Wang “Trapping cells on a stretchable microwell array for single-cell analysis”.
Regarding claim 12, Suh teaches that the liquid feeding device (see claim 1 rejection) is integrally molded (paragraph [0044]) by an elastic material (paragraph [0044] “PDMS”).
	Regarding the limitation “integrally molded”, integration of parts would have been obvious to one of ordinary skill in the art as a matter of obvious engineering choice. MPEP § 2144.04(V)(B).
The limitation “the liquid feeding device is integrally molded by an elastic material” is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113.
	Evidentiary reference Wang discloses that PDMS microwell arrays are elastic (abstract and title).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deutsch (US 2009/0105095) – This invention is a picowell array for studying individual cells.
Wang. “Erratum to: Trapping cells on a stretchable microwell array for single-cell analysis”. – This reference is an associated article to the Wang evidentiary reference for the claim 12 rejection.
Deutsch. “Letter to the Editor regarding ‘Trapping cells on a stretchable microwell array for single-cell analysis’” – This reference is an associated article to the Wang evidentiary reference for the claim 12 rejection.
MolecularCytomics. “The slide-based LiveCell Array – See how it works” – This Youtube video shows how the LiveCell Array works.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799